In the United States Court of Federal Claims
                                     Filed: December 8, 2017


      IN RE ADDICKS AND BARKER
      (TEXAS) FLOOD-CONTROL
      RESERVOIRS                                          Master Docket No. 17-3000L



      THIS DOCUMENT APPLIES TO:

      ALL CASES



     MEMORANDUM OPINION AND ORDER DENYING THE GOVERNMENT’S
       MOTION TO VACATE THE COURT’S NOVEMBER 20, 2017 ORDERS

     On December 1, 2017, the Government filed a Motion To Vacate four Orders issued on
November 20, 2017,1 that the court addresses herein.


1
        On November 13, 2017, the court issued an Order, directing the parties to identify whether
their respective cases concern upstream or downstream claims. ECF No. 10. The November 13,
2017 Order also stated that “[o]nce each case has been identified . . . the Clerk of Court will divide
In re Addicks And Barker (Texas) Flood-Control Reservoirs, Master Docket No. 17-3000L, into
two Sub-Master Dockets,” one for upstream cases and the other for downstream cases. ECF No.
10.
        On November 20, 2017, the court issued the following Orders:

    a. Order Regarding Judicial Assignment, Appointment Of Plaintiffs’ Counsel For The
       Purpose Of Pre-Trial Jurisdictional Discovery, The Government’s Motion To Dismiss
       Pursuant To Rule Of The United States Court Of Federal Claims 12(b)(1)–(7), And
       Scheduling (Downstream Claims). ECF No. 67.
    b. Order Regarding Judicial Assignment, Appointment Of Plaintiffs’ Counsel For The
       Purpose Of Pre-Trial Jurisdictional Discovery, The Government’s Motion To Dismiss
       Pursuant To Rule Of The United States Court Of Federal Claims 12(b)(1)–(7), And
       Scheduling (Upstream Claims). ECF No. 68.
    c. Order Regarding Judicial Assignment, Appointment Of Plaintiffs’ Counsel For The
       Purpose Of Pre-Trial Discovery, Dispositive Motions For Partial Or Summary Judgment
       And/Or Cross-Motions Pursuant To Rule Of The United States Court Of Federal Claims
       56 And/Or A Trial On Liability, And Scheduling (Downstream Claims). ECF No. 69.
    d. Order Regarding Judicial Assignment, Appointment Of Plaintiffs’ Counsel For The
       Purpose Of Pre-Trial Discovery, Dispositive Motions For Partial Or Summary Judgment
                                                 I.

       The Government asserts that “the parties have not yet consulted with each other and
proposed a schedule for proceedings,” so that the November 20, 2017 Orders “do not comply with
RCFC 16(b).” ECF No. 100 at 1, 5. This assertion is inaccurate.

        Between October 2, 2017 and October 6, 2017, Plaintiffs in Docket Nos. 17-1189L, 17-
1191L, 17-1195L, 17-1206L, 17-1235L, 17-1277L, 17-1300L, 17-1303L, 17-1332L, 17-1374L,
17-1390L, 17-1408L, 17-1409L, 17-1423L, 17-1427L, 17-1428L, 17-1430L, 17-1450L, 17-1461L
filed position statements in response to a September 15, 2017 Order requesting the parties’ views
about how these cases should proceed. ECF No. 5. Those position statements addressed whether
to consolidate individual and class action cases; the potential for interlocutory appeal; the time
required to proceed through summary judgment and related discovery; and proposals regarding
scheduling. See, e.g., Y And J Properties, Ltd. v. United States, No. 17-1189, Dkt. 9 (Fed. Cl. Sept.
15, 2017).

         On October 5, 2017, the Government submitted a proposed pre-trial schedule for filing
certain pleadings and motions. See, e.g., Y And J Properties, Ltd. v. United States, No. 17-1189,
Dkt. 10 at 5 (Fed. Cl. Oct. 5, 2017) (e.g., “Plaintiffs File Amended Complaint”; “United States
Files its Response to the Operative Complaints”; “Plaintiffs Identify Liaison Counsel”; “Plaintiffs
File Their Motion(s) Seeking Class Certification”; “The Parties File a Joint Preliminary Status
Report (including the parties’ proposal for consolidating and coordinating discovery)”).

        On October 6, 2017, the court convened a hearing at the United States District Court for
the Southern District of Texas in Houston to discuss the views of all parties about how these cases
should proceed. See, e.g., Y And J Properties, Ltd. v. United States, No. 17-1189, Dkt. 15 (Fed.
Cl. Oct. 10, 2017) (“10/6/17 TR”). The Government attended and was an active participant.
10/6/17 TR 7, 9, 15–38. As the October 6, 2017 hearing transcript reflects, the Government agreed
that “the court rules [are] the starting point . . . [but the Government] would like to see a single
schedule to the extent that it can be done feasibly across the cases, and that something needs to be
done to deal with later-filed cases, to make sure that the cases that have been filed and the ones
that we are working on can move forward expeditiously.” 10/6/17 TR 43.

        On October 23, 2017, Plaintiffs’ counsel was notified by the Government via email that it
would be filing “a motion asking the court to extend existing deadlines and set a uniform deadline
for the [Government] to respond to pending complaints[.]” Email from Jacqueline C. Brown,
Senior Trial Attorney, United States Department of Justice, to Jack E. McGehee, Counsel for
Plaintiffs (Oct. 23, 2017, 5:19 PM). The Government’s October 23, 2017 email scheduled “a call


       And/Or Cross-Motions Pursuant To Rule Of The United States Court Of Federal Claims
       56 And/Or A Trial On Liability, And Scheduling (Upstream Claims). ECF No. 70.

        Each of the November 20, 2017 Orders: (1) assigned a United States Court of Federal
Claims judge; (2) appointed lead counsel; and (3) established a pre-trial schedule. ECF Nos. 67,
68, 69, 70.


                                                 2
[with all Plaintiff’s counsel on] Wednesday October 25 at 11:00 am Eastern to discuss any
objections or opposition plaintiffs may have to this proposed motion” regarding scheduling and
provided dial-in information for the telephone conference call. Id. (emphasis added).

         On October 25, 2017, the Government filed a Motion To Establish Uniform Deadlines To
File Responses To Complaints, “request[ing] that the [c]ourt set a uniform deadline for Plaintiffs
to amend or consolidate their complaints and to establish a date by which the [Government] is to
file responses to the operative complaints. See, e.g., Y And J Properties, Ltd. v. United States, No.
17-1189, Dkt. 26 (Fed. Cl. Oct. 25, 2017).

       On November 1, 2017, the court convened a second hearing at the United States District
Court for the Southern District of Texas in Houston. ECF No. 7 (“11/1/17 TR”). During that
hearing, the court not only considered presentations made by several counsel who requested to be
appointed in a lead counsel role, but also heard the views of other counsel,2 and the Government,3
about a schedule for this litigation.

        Therefore, the requirements of RCFC 16(b)(1)(B), requiring the court to issue a scheduling
order “after consulting with the parties’ attorneys and any unrepresented parties at a scheduling
conference,” were more than satisfied prior to issuance of the November 20, 2017 Orders and
raises a serious concern about the care taken by the Government to ensure that assertions in the
December 1, 2017 Motion were accurate.

                                                 II.

       The Government asserts that the November 20, 2017 Orders “do not permit resolution of
[RCFC] 12 motions until after discovery is complete, which conflicts with the purpose of [RCFC]
12(b) motions[.]”4 ECF No. 100 at 5.


2
       11/1/17 TR 18–25 (Edelson); 11/1/17 TR 35–42, 53–54 (Frederick); 11/1/17 TR 44–49
(Easterby); 11/1/17 TR 58–65 (Potts); 11/1/17 TR 81–83 (Hagans); 11/1/17 TR 95–97 (Buzbee);
11/1/17 TR 108–12 (McGehee); 11/1/17 TR 118–24 (Fulkerson); 11/1/17 TR 132–37 (Sigman);
11/1/17 TR 141–42 (Mitby).
3
        11/1/17 TR 65–66, 144–55 (Government Counsel) (“So the first thing is that we agree with
several of the Plaintiffs here that coordination and appointment of counsel should come first, and
that’s both for either responding to class certification or responding to any 12(b) motion that we
do file.”).
4
         Specifically, the Government asserts that the deadline set in the court’s November 20, 2017
Orders for “all initial disclosures and electronically stored information and hard copy documents
filed in the pre-trial phase of this case . . . incongruously precedes both the [Government’s] time
to file [RCFC] 12 motions . . . and its time to answer[.]” ECF No. 100 at 10. And, “[the court’s
November 20, 2017] Orders do not schedule oral argument on [RCFC] 12 motions until . . . after
discovery closes . . . and after dispositive motions are . . . filed.” ECF No. 100 at 10 (emphasis
omitted).

                                                 3
        The purpose of a 12(b)(1) motion is to determine whether a complaint properly alleges
subject matter jurisdiction. Since the burden of establishing jurisdiction is on the plaintiff, the
plaintiff may want to conduct limited jurisdictional discovery. And, it is well established that the
trial court has broad jurisdiction to consider relevant and competent evidence on a motion to
dismiss for lack of subject matter jurisdiction. See WRIGHT & MILLER, FEDERAL PRACTICE AND
PROCEDURE (“WRIGHT & MILLER”) § 1350 at 160 (Vol. 5B Supp. 2017). Given the nature of the
allegations in Plaintiffs’ complaints, both upstream and downstream, jurisdictional facts may well
be contested and require discovery and jurisdictional fact-finding.

        In contrast to a motion filed under RCFC 12(b)(1), the purpose of a motion filed under
RCFC 12(b)(6) is “an adjudication as to whether a cognizable legal claim has been stated.”
WRIGHT & MILLER § 1350 at 106. If the decision of a motion filed under RCFC 12(b)(6) requires
a ruling on the underlying substantive merits of the case, it “should await a determination of the
merits either . . . on a summary judgement motion or . . . at the trial.” Id. at 246, 249. Moreover,
the court even “may postpone a decision until evidence is submitted at trial if the jurisdictional
issue is intertwined with the merits of the case.” Id. at 253. Stated another way, the purpose of a
Rule 12(b)(6) motion “is to test the formal sufficiency of the statement of a claim for relief; the
motion is not a procedure for resolving a contest between the parties about the facts or the
substantive merits of plaintiff’s case.” WRIGHT & MILLER § 1356 at 354. As such, the trial court’s
“inquiry essentially is limited to the content of the complaint” (Id. at 372), although it may consider
matters subject to judicial notice, public record, and “items appearing in the record of the case, and
exhibits attached to the complaint whose authenticity is unquestioned . . . without converting the
motion into one for summary judgment.” WRIGHT & MILLER § 1357 at 376. Therefore, the court’s
resolution of a RCFC 12(b) motion is not necessarily dependent on the completion of all discovery.
The type of the RCFC 12 motion that the Government may file and the arguments that the
Government makes in support thereof will dictate when and the manner of the court’s resolution.

                                                 III.

       The Government asserts that the court’s pre-trial schedule should “begin[] with the
amendment of the complaints,5 the resolution of [RCFC] 12 motions, and the answer to any
surviving claims.” ECF No. 100 at 6 (citing RCFC 12(b), 15(a)). 6 In fact, the court’s pre-trial
schedule follows this sequence. As the November 20, 2017 Orders state, Plaintiffs must file
Amended Complaints on or by January 15, 2018; the Government must file any Motions To




5
         RCFC 12(b) does not state any time certain for when any RCFC 12(b) motion should be
filed in relation to an Amended Complaint. Instead, the preface to RCFC 12(b) provides only that
“[e]very defense to a claim for relief in any pleading must be asserted in the responsive pleading[,]
if one is required.” RCFC 12(b).
6
         RCFC 15(a)(1)(B) provides that “[a] party may amend its pleadings once[,] as matter of
course[,] within . . . 21 days after service of a motion under RCFC 12(b)[.]” RCFC 15(a)(1)(B)
(emphasis added). That Rule does not require a resolution of any RCFC 12(b) motion at any
specific time or in any particular order.
                                                  4
Dismiss on or by February 15, 2018; and the Government must file any Answers to the Plaintiffs’
Amended Complaints on or by February 28, 2018.7 ECF Nos. 67, 68, 69, 70.

                                                   IV.

       The Government asserts that having the cases proceed in “parallel schedules” risks
“inconsistent decisions on the merits.” ECF No. 100 at 8 (citing RCFC 12(d)). ECF No. 100 at 8.
The factual circumstances that gave rise to the upstream claims, however, likely may differ from
those concerning the downstream claims. Therefore, it is possible that there will be different
decisions on jurisdictional issues as well as the merits. But if that happens, it will reflect the factual
record developed and not any scheduling decision.

                                                   V.

        The Government asserts that the November 20, 2017 Orders are problematic, because
“there is no provision in the [RCFC] that contemplates transferring the same case to more than one
judge, so that multiple judges may rule on the merits in a single case.” ECF No. 100 at 8. But,
RCFC 40.1(b) states that “the assigned judge . . . may order the transfer of all or any part of a case
to another judge upon the agreement of both judges.” RCFC 40.1(b). In addition, RCFC 40.1(c)
provides that, “[t]he chief judge may reassign any case upon a finding that the transfer is necessary
for the efficient administration of justice.” RCFC 40(1)(c). In this case, as the “assigned judge”
and Chief Judge, different judges were assigned to supervise and adjudicate different parts of these
cases, complying with both Rules 40.1(b) and 40.1(c). Moreover, the Rules of the United States
Court of Federal Claims “should be construed and administered to secure the just, speedy, and
inexpensive determination of every action and proceeding.” RCFC 1. In addition, the Case
Management Procedure provides that, “[f]or the purpose of promoting the efficient administration
of justice, a judge may modify these procedures as appropriate[.]” RCFC App. A, Section I.2.

        The In re Addicks And Barker (Texas) Flood-Control Reservoirs cases present the court
and the parties with procedural challenges that are exacerbated by the fact that approximately 9,500
individuals have lost their personal effects and homes by the alleged actions of the Army Corps of
Engineers after Hurricane Harvey in August 2017. To date, over 153 cases have been filed in the
United States Court of Federal Claims, including twelve putative class actions, requesting just
compensation under the Takings Clause of the Fifth Amendment to the United States Constitution.
Even if one judge was assigned to handle only the upstream claims and another judge to handle

7
         On October 5, 2017, the Government requested that the court set the deadline for Plaintiffs
to file Amended Complaints by November 15, 2017. See Y And J Properties, Ltd. v. United States,
No. 17-1189, Dkt. 10 at 5 (Fed. Cl. Oct. 5, 2017). The court’s November 20, 2017 Orders afford
the Plaintiffs with two additional months to file Amended Complaints. ECF Nos. 67, 68.

        On October 5, 2017, the Government also requested that the court set the deadline for the
Government to file a Motion To Dismiss by January 15, 2018. See Y And J Properties, Ltd. v.
United States, No. 17-1189, Dkt. 10 at 5 (Fed. Cl. Oct. 5, 2017). The court’s November 20, 2017
Orders afford the Government with an additional month to file a Motion To Dismiss. ECF Nos.
67, 68.

                                                    5
only the downstream claims, it likely would take two years or more to issue decisions on
jurisdiction and dispositive motions and require redistribution of their existing dockets to the other
judges. This would be disruptive and impose significant burdens on the other parties, including
the Government. Therefore, the undersigned judge separated claims arising from upstream and
downstream flooding to facilitate their efficient adjudication. 11/1/17 TR 145–46 (Government
Counsel) (“Our challenges on any type of a [RCFC] 12 motion will either apply to all of the
Plaintiffs or either to the upstream or downstream group separately. I don’t think that there would
be any distinction between individuals and classes.); see also 11/1/17 TR 147 (Government
Counsel agreeing that two amended complaints—one with downstream claims and one with
upstream claims—would be acceptable). Therefore, by separating the claims and making
functional assignments among judges with experience with Takings Clause and similar complex
cases, the court’s November 13 and 20, 2017 Orders fully comply both with RCFC 1 and RCFC
Appendix A I.2 to allow these cases to be adjudicated in a “just, speedy, and inexpensive” manner,
albeit these case management decisions may well offend the Government’s sense of what it
perceives to be “well-established and important litigation norms.” ECF No. 100 at 2.

                                                 VI.

        The Government asserts that it cannot comply with the court's May 31, 2018 discovery
deadline, by which time it must have: (1) collected information from the Army Corps of Engineers;
(2) served written discovery notices and deposed potentially thousands of witnesses; and (3)
"complete[d] highly technical expert discovery in a variety of fields." ECF No. 100 at 12 (citing
Arkansas Game & Fish Commission v. United States, 568 U.S. 23, 39 (2012) (relevant to a physical
takings inquiry are: “the character of the land at issue and the owner's reasonable investment-
backed expectations regarding the land's use”)). As to the Government’s specific concerns, the
Army Corps of Engineers was present at the October 6, 2017 hearing, at which time, many of these
cases had been filed for several weeks. The current deadline provides the Government with seven
months to obtain Army Corps of Engineers documents and retain experts. Seven months is also
more than enough time to file “written discovery notices,” particularly since Plaintiffs have
indicated their willingness to cooperate with the Government. As to the Government’s need to
depose potentially thousands of witnesses, there is no basis in Arkansas Game & Fish, 568 U.S.
23 that would support any motion to compel such extensive discovery on jurisdictional issues.8

                                                VII.

        The Government asserts that the court’s November 20, 2017 Orders “relieve the Plaintiffs
of the notice-pleading requirements under RCFC 89 and the even more stringent requirements of

8
        The best evidence of this is the fact that only twenty-two depositions were taken by both
parties in a Takings Clause case that shares some similar legal issues with the Addicks and
Barker (Texas) Flood-Control Reservoirs cases. See St. Bernard Parish Gov’t v. United States,
No. 5-1119L, Dkt. No. 273.
9
        The pleading requirements in RCFC 8 are not dependent on when a Rule 12 motion is filed.
RCFC 8 states only that “[a] pleading [that] states a claim for relief must contain: (1) a short and
plain statement of the grounds for the court’s jurisdiction, unless the court already has jurisdiction
and the claim needs no new jurisdictional support; (2) a short and plain statement of the claim
                                                  6
RCFC 9(i)10 . . . by requiring that dispositive motions be filed before Rule 12 motions are decided.”
ECF No. 100 at 10. The Government further states, without any support, that “both [parties will]
incur significant costs to complete fact and expert discovery that will only be necessary if the
United States’ motions are denied.” ECF No. 100 at 11. During the November 1, 2017 hearing,
however, the parties discussed this issue at some length and Plaintiffs’ counsel stated they would
assume the risk of that cost. 11/1/17 TR 53 (Frederick) (“We assume the risk that if the [c]ourt
were to find no jurisdiction and this goes up on appeal and that [Plaintiffs] ends up not prevailing,
that we would have put some costs into this . . . but we assume the risk of that in the interest of
trying to advance the liability determinations.”); 11/1/17 TR 118 (Fulkerson) (“You have attorneys
who are willing to take risk and to do things on the possibility that they may get an adverse decision
on jurisdiction or on [RCFC] 12(b)(6)[.]”). Therefore, the pre-trial schedules set forth in the
court’s November 20, 2017 Orders do not contravene these Rules. See RCFC App. A. Section I.2.
(“For the purpose of promoting the efficient administration of justice, a judge may modify these
procedures as appropriate[.]”).

                                                 VIII.

        The Government asserts that the court’s November 20, 2017 Orders should be vacated,
“because they indefinitely delay determination of class certification [.]” ECF No. 100 at 8. As the
November 20, 2017 Orders state, the “court has determined that the issue of class certification is
premature at this juncture.” ECF Nos. 67, 68, 69, 70 (emphasis added). No part of the November
20, 2017 Orders suggests an “indefinite delay determination of class certification[.]” ECF No. 100
at 8. As the Department of Justice is aware, RCFC 23(c)(1)(A) adopted the language that class
certification should be determined “[a]t an early practicable time,” from the Federal Judicial
Center’s MANUAL FOR COMPLEX LITIGATION § 21.133 (4th ed. 2004). But, the MANUAL FOR
COMPLEX LITIGATION also recognizes that a trial court may decide to “hear and determine
threshold dispositive motions, particularly motions that do not require extensive discovery, before
hearing and determining class certification motions.” Id. at § 21.11 (emphasis in original). Some
years after the publication of the MANUAL FOR COMPLEX LITIGATION, the United States Supreme
Court issued Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011), reversing a trial court’s
certification of a class action at the pre-trial stage, because the evidence provided was not sufficient
to establish the “commonality” element of Rule 23(a)(2) of the Federal Rules of Civil Procedure:

       What matters to class certification . . . [is] the capacity of a classwide proceeding
       to generate common answers apt to drive the resolution of the litigation.”

Id. at 350 (internal quotations omitted).




showing that the pleader is entitled to relief; and (3) a demand for the relief sought, which may
include relief in the alternative or different types of relief.” RCFC 8(a).
10
        Likewise, the pleading requirements in RCFC 9(i) are not dependent on when a Rule 12
motion is filed. RCFC 9(i) states only that “[i]n pleading a claim for just compensation under the
Fifth Amendment of the United States Constitution, a party must identify the specific property
interest alleged to have been taken by the United States.” RCFC 9(i).
                                                 7
        Therefore, the Supreme Court has advised that, in many cases, discovery is required to
establish the commonality element of RCFC 23(a)(2) and, in some cases, a liability determination
first may be required.

        Likewise, in Comcast Corporation v. Behrend, 133 S. Ct. 1426 (2013), the United States
Supreme Court held that a class action improperly was certified under FRCP 23(b)(3), because
“[t]he first step in a damages study is the translation of the legal theory of the harmful event into
an analysis of the economic impact of that event.” Id. at 1435 (quoting FEDERAL JUDICIAL CENTER,
REFERENCE MANUAL ON SCIENTIFIC EVIDENCE § 432 (3d ed. 2011)). Therefore, the economic
impact of the Army Corps of Engineers’ actions in these cases requires discovery and full
consideration of the legal theory that may require a liability determination, before class action
certification is considered. Moreover, the United States Court of Appeals for the Federal Circuit
has held that United States Supreme Court precedent does not “require[] that class certification be
addressed before ruling on a motion to dismiss.” See Greenlee Cty., Ariz. v. United States, 487
F.3d 871, 880 (Fed. Cir. 2007); see also Schweizer v. Trans Union Corp., 136 F.3d 233, 239 (2d
Cir. 1998) (“There is nothing in Rule 23 [that governs class certification] which precludes the court
from examining the merits of plaintiff’s claims on a proper Rule 12 motion to dismiss or Rule 56
motion for summary judgment simply because such a motion precedes resolution of the issue of
class certification.”)).

                                                 IX.

         The intent of the court’s November 20, 2017 Orders was to assign jurisdictional discovery
and any motion filed under RCFC 12 to one judge and assign a different judge to handle other pre-
trial discovery and any RCFC 56 motions, to accommodate Plaintiffs’ request to be allowed to a
complete discovery and make a record, while jurisdictional issues were adjudicated to a final
judgment. Nevertheless, the court is willing to consider two alternative approaches. First, whether
the jurisdictional issues are “so intertwined with the merits of the case” (WRIGHT & MILLER § 1350
at 253) that the interests of justice require the court instead to establish a scheduling order setting
a target date for a liability trial in the late fall of 2018. Second, the court also will consider any
other reasonable and instructive recommendations about how to adjudicate jurisdiction and
dispositive issues in these cases, within the general temporal parameters set forth in the November
20, 2017 Orders. These submissions should be filed with the court no later than 5:00 PM (EST)
on December 18, 2017.

       For these reasons, the Government’s December 1, 2017 Motion To Vacate is denied.

       IT IS SO ORDERED.

                                                       s/ Susan G. Braden
                                                       SUSAN G. BRADEN
                                                       Chief Judge




                                                  8